DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-27, 29-56 are allowable. Claims 2-20, 22-27, 30-56 previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions I, II, Ia-L, IIa-k and Species A-D, as set forth in the Office action mailed on 11/23/20, is hereby withdrawn and claims 2-20, 22-27, 30-56 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

REASONS FOR ALLOWANCE
Claims 1-27, 29-56 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art, either alone or in combination, does not disclose or render obvious a second signal waveguide located a distance from said first signal waveguide; a bridge comprising at least one waveguiding element between said first signal waveguide and said second signal waveguide, wherein said bridge enables indirect evanescent coupling and wavelength selective transfer of optical energy from said first signal waveguide to said second signal waveguide; and monolithic glass structure, wherein said first signal waveguide, said second signal waveguide and said bridge are embedded within said monolithic glass structure, and wherein said monolithic glass structure comprises a body of a fiber in combination with the rest of claim 1.
It is noted that claim 1 is allowable because the unique combination of each and every specific element stated in the claim.
It is noted that the bridge itself comprises at least one waveguiding element.  So the distinct waveguiding element(s) of the bridge in addition to the 1st and 2nd signal waveguides are embedded in the monolithic glass structure.  The prior art does not teach or suggest the structure required by claim 1 in its entirety.
The prior art, either alone or in combination, does not disclose or render obvious a bridge comprising at least one waveguiding element between said first signal waveguide and said second signal waveguide, wherein said bridge enables indirect evanescent coupling and wavelength selective transfer of optical energy from said first signal waveguide to said second signal waveguide; and a monolithic glass structure, wherein said first signal waveguide, said second signal waveguide and said bridge are embedded within said monolithic glass structure,  and wherein said first signal waveguide, said second signal waveguide and said at least one waveguiding element are parallel one to another and their relative positions one to another are invariant along the length of said apparatus in combination with the rest of claim 30.
It is noted that claim 30 is allowable because the unique combination of each and every specific element stated in the claim.
It is further noted that Alkeskjold (US 20110188825) at least does not have a 2nd signal waveguide (WG) located a distance from the 1st signal WG.
Minelly (US 7876495) teaches resonant cores but does not teach wavelength selective transfer from one WG core to another WG core via a bridge element(s) embedded in a monolithic glass structure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. Michael Mooney whose telephone number is 571-272-2422.  The examiner can normally be reached during weekdays, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).
/MICHAEL P MOONEY/Primary Examiner, Art Unit 2874